DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 12, 20 and 22-39 have been cancelled.
Claims 1-11, 13-19 and 21 are pending.
Claims 1-11, 13-19 and 21 are rejected.
	
Applicant’s Response
Applicant's response, filed 28 April 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office action the text presented in italics pertains to the Applicant’s explicit recitations in the clean version of the Specification filed on 28 April 2022 and in the claims as amended in the response filed on 28 April 2022.

Priority
Acknowledgment is made of Applicant’s claim for provisional priority under 35 USC § 119(e) to US 62/692,683 filed on 30 June 2018.  Priority is granted for each of claims 1-11, 13-19 and 21 herein.
Drawings
In the Office Action mailed on 28 October 2021 the drawings filed on 1 July 2019 were objected to due to various informalities. In the response filed on 28 April 2022, the Applicant asserts that the Specification has been amended such that these objections do not apply.  The objection to figure 2 as lacking labels for the horizontal and vertical axes is maintained because legends for the x and y axes are necessary for understanding of the drawing. See 37  CFR 1.84 (o). The Examiner requests amending the figure to incorporate labels of the x and y axes. The objection to figures 5B and 7B as lacking a description of what the error bar presented in the graph represents and, as being unclear as to what is being shown the graphs is maintained. This objection has not been addressed neither via argument nor, amendment
The drawings filed on 1 July 2019 are objected to because Figure 2 lacks labels for the horizontal and vertical axes.  Figures 5B and 7B show an error bar which does not have a label and is not described in the Specification. The Applicant is asked to provide an indicator of what this error bar is showing. The label of Figure 5B is shown as “AUC of Male” and the label of Figure 7B is shown as “AUC of Female”. However, the Specification (See amended Specification) at paragraphs 25 and 27 refer to the figures as showing a “Receiver Operator Curve (ROC) indicating a value of the AUC..... for the present male (female) classifier”. As such, the label of the figures showed be amended to show “ROC of Male classifier” instead of “AUC Male” and, “ROC of Female classifier” instead of “AUC Female”.
The Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendments to the Specification as presented in the clean and marked up version of the Specification filed on 28 April 2022 are acknowledged and accepted. However, the amended Specification is objected to because for the following informalities:
At paragraph 22,  the terms “x-axes”  and “y-axes” should be replaced with “x-axis” and “y-axis” since the figure shows only one axis of each.
At paragraph 25 “an” should be inserted before “area under the curve (AUC) value of 0.87”  to read “and the corresponding ROC (Receiver Operator Curve) indicating an area under the curve (AUC) value of 0.87”.
The following objection is maintained since it has not been addressed neither via argument nor, amendment.
The Specification filed on 28 April 2022 at paragraphs 33, 63, 77, 134, 135, 154 and 168 refers to “the classifier model has a performance of a Receiver Operator Characteristic (ROC) curve with a sensitivity value of at least 0.8 and a specificity value of at least 0.8”. The phrase recited at paragraph 57, recites, “ As used herein the term, "Receiver Operating Characteristic Curve," or, "ROC curve," is a plot of the performance of a particular feature for distinguishing two populations, patients with cancer, and controls, e.g., those without cancer”. However, it is not apparent that a model itself can “have a performance” of ROC curve because a ROC curve is a plot. However, the performance of a model can be determined using a ROC curve as explained in the Applicant’s Specification at paragraph 58. The Applicant is asked to clarify this issue and to amend the Specification accordingly.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 25 “d)” should be replaced with “e)”.
Appropriate correction is requested.

Double Patenting
Applicant is advised that should claim 16 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, the content of claims 16 and 21 is identical.

Interpretation of non-limiting recitations
The following recitations in the claims are not considered as limiting the scope of the claimed method for the reasons explained below. These recitations include:
“......wherein the first gender-based classifier model, when used with individual patient biomarker data and clinical parameter data, generates a composite value that is converted to a positive predictive value (PPV) and assigned to a risk category” in claim 1, lines 19-21. This recitation is directed to a description of what the classifier model generates when is “used” with biomarker and clinical parameter data. This recitation does not limit the scope of the claim because there is no active positive step of generating a composite value and converting said value to a positive predictive value (PPV). If the Applicant’s intention is to set forth that the method recited in claim 1 includes a step of generating a composite value from biomarker and clinical parameter data, using the first gender-based classifier model, a step of converting said composite value to a positive predictive value (PPV) and, a step of assigning said positive predictive value (PPV) to a risk category, the claim should be amended accordingly.
In claim 1, lines 25-27 the recitation of “providing a notification to a user for a diagnostic test to be administered to the patient”  is a contingent limitation since it only occurs “when the patient is classified in the risk category of having or developing cancer”. See MPEP 2111.04(II) which explains that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed".“.....wherein the first classifier model is trained with a sensitivity a sensitivity value of at least 0.8 ( sensitivity value of at least 0.85) and a specificity value of at least 0.8” in claims 2 and 10. This recitation merely informs the manner in which the model is trained. This recitation does not give meaning or purpose to the method recited in claims 1 and 9, from which claims 1 and 2 depend respectively, because there is no recitation of an active positive step of training a first classifier model. See MPEP 2111.04.   
“.....for correct classification of the patient as having or developing cancer” in claims 1 and 10. This recitation does not limit the scope of the method recited in claims 1 and 9, from which claims 1 and 2 depend respectively, because it is directed to an intended outcome of the first classifier model being trained with a specific value of sensitivity and specificity.
 “.....wherein the diagnostic testing is radiographic screening or a tissue biopsy” in claim 13. This recitation is directed to an attribute (type) of a diagnostic testing and does not further limit the claimed method because the claim does not recite a step of performing a radiographic screening or a tissue biopsy.
“.....which confirm or deny the presence of cancer in the patient” in claim 14, lines 2-3. This recitation is merely informative and describes what is the intended purpose of a diagnostic testing.
“.....for further training of the first classifier model of the machine learning system” in claim 14 ,lines 4-5. This recitation is directed to an intended use of the test results.
In claims 17 and 18  the recitation that the group of data comprised in the training data pertains to patients with no cancer diagnosis “three or more months after providing a sample” (claim 17) and with a cancer diagnosis “three or more months after providing a sample” (claim 18)  is not considered as limiting the scope of the recited method. The claims do not require a step of providing a sample and/or providing a diagnosis based on the analysis of a sample provided by a patient. As such, a time at which the sample is provided is merely informative and nominally related to the recited method. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11, 13-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new grounds of rejection and is necessitated by the claim amendments herein.
Claims 2 and 10 recite: “The method of claim 1 (claim 9), wherein the first classifier model is trained with a sensitivity value of at least 0.8 (sensitivity value of at least 0.85) and a specificity value of at least 0.8”.
Firstly,  in claim 2, there is lack of antecedent basis in the claims for “the first classifier model”. Claim 1, from which claim 2 depends recites “a gender-based classifier model” (see claim 1 line 12) and “a first gender-based classifier model” (see claim 1 line 15). The lack of antecedent basis renders the claims indefinite as to what is being trained. Secondly, the claims are unclear because a model cannot be trained with a “sensitivity value” and “specificity value”. In machine learning, specificity and sensitivity are measures of the performance of a model. Likewise, in machine learning, the process of training a model includes providing a learning algorithm with data from which to learn. Values of 0.8 specificity and 0.8 sensitivity do not constitute training data for an algorithm. The Applicant is asked to clarify whether the claims require assessing the specificity and sensitivity of a classifier model or, whether the claims requires training a model until its predictive performance reaches a sensitivity value of at least 0.8 or 0.85 and, a specificity value of 0.8. Clarification is requested.
For examination purposes prior art teaching or suggesting methods comprising determining the sensitivity and specificity of the predictive performance of a model will be considered as meeting the claimed limitations.
In claim 4, there is lack of antecedent basis in the claim for “the input variables” as there is no recitation in claim 1, from which claim 4 depends, for “input variables”. This limitation has been deleted from the claim in the current amendment.  Clarification is requested.
In claim 9, there is lack of antecedent basis in the claims for “the first classifier model”. Claim 1, from which claim 9 depends recites “a gender-based classifier model” (see claim 1 line 12) and “a first gender-based classifier model” (see claim 1 line 15). The lack of antecedent basis renders the claims indefinite as to what is being trained. Clarification is requested.
Claim 19 recites: “The method of claim 1, wherein the threshold is a probability value of 0.5”. There is lack of antecedent basis in the claim for “the threshold” as there is no recitation in claim 1 for a threshold. The lack of antecedent basis renders the claim as to what aspect of claim 1 is claim 19 providing limitations for. Clarification is requested.
For examination purposes prior art teaching or suggesting determining threshold values used to divide patients into groups with varying degrees of risk for the presence of cancer patient will be considered as meeting the claimed limitation.
Claims 3, 5-8, 11, 13-18 and 21 are rejected for depending on a rejected base claim.


35 USC 112(b) Rejection- Response to Arguments
Applicant’s arguments filed on 28 April 2022 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous office action.
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a method. As such, the claims fall into one of the four statutory categories of invention.
(2A)(1): Independent Claim 1 (method) is directed to the following abstract idea which encompasses a mental process: c) selecting a gender-based classifier model trained using a population of at least 10,000 male or female patients.
This process is directed to one that under its broadest reasonable interpretation, covers its performance in the mind. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite an abstract idea.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claims only recite the following additional elements:
Independent Claim 1 (method): a) obtaining biomarker data from a sample obtained from the patient; b) obtaining clinical parameter data corresponding to the patient including at least age and gender; d) classifying the patient into a risk category of having or developing cancer using a first gender-based classifier model, wherein the first gender-based classifier model is generated by a machine learning system and, d) providing a notification to a user for a diagnostic test to be administered to the patient when the patient is classified in the risk category of having or developing cancer.
In claim 1 the recited additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. In claim 1, the steps of a) obtaining biomarker data from a sample obtained from the patient and b) obtaining clinical parameter data corresponding to the patient including at least age and gender are data gathering steps, nominally related to the main process. The step of d) providing a notification to a user for a diagnostic test to be administered to the patient when the patient is classified in the risk category of having or developing cancer is post-solution activity akin to outputting data and, is nominally directed to the main process. While claim 1 recites the step of d) classifying the patient into a risk category of having or developing cancer using a first gender-based classifier model, wherein the first gender-based classifier model is generated by a machine learning system and, this step is not an abstract idea since it cannot be practically performed in the mind, this step does not impose any meaningful limits in practicing the abstract idea of selecting a gender based classifier model such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Further, these steps are recited at a high level of generality which are nominally related to the main processes. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. None of the dependent claims recites any additional non-abstract elements. Claims 2-8, 10, 17, 18 and 19 are directed to attributes of the classifier model and, attributes of the data used in the method, claim 9 is directed to limiting the machine learning system, claims 11, 13 are directed to attributes of the risk category and to attributes to the diagnostic testing, claim 14 recites additional steps which constitute extra-solution activities, claim 15 is directed to attributes of the classifier model and, claims 16 and 21 recite various types of cancer. Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. The steps of a) obtaining biomarker data from a sample obtained from the patient, b) obtaining clinical parameter data corresponding to the patient including at least age and gender and d) providing a notification to a user for a diagnostic test to be administered to the patient when the patient is classified in the risk category of having or developing cancer are well-understood, routine and conventional in the field of cancer risk analysis. Evidence of this fact can be found in the prior art of Kourou, K. et al. “Machine learning applications in cancer prognosis and prediction”, Computational and Structural Biotechnology Journal, Volume 13, 2015 (cited in the previous office action), Pages 8-17, specifically at pages 11-12 under “ML and cancer prediction/prognosis” and at page 12 under “Survey of ML applications in cancer” and, in the references cited therein. While claim 1 recites the step of d) classifying the patient into a risk category of having or developing cancer using a first gender-based classifier model, wherein the first gender-based classifier model is generated by a machine learning system and, as explained above, this step is not an abstract idea since it cannot be practically performed in the mind, said step well-understood, routine and conventional in the field of cancer risk analysis. Evidence of this fact can be found in the prior art of Kourou, K. et al., specifically at pages 11-12 under ML and cancer prediction/prognosis.
Thus, the recited elements do not confine the use of the abstract ideas to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology and they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and remain rejected under 35 USC § 101 as being directed to non-statutory subject matter.
35 USC 101 Rejection- Response to Arguments
Applicant’s arguments filed on 28 April 2022 have been considered. The Applicant asserts the following:
That “the Applicant does not believe the steps of the presently claim method can be “practically performed in the human mind”. For instance, in order to carry out the claimed steps, the human mind in question would need to be able to: obtain[] biomarker data from a sample obtained from the patient; obtain[] clinical parameter data corresponding to the patient including at least age and gender; select[] a gender-based classifier model trained using a population of at least 10,000 male or female patients; classify[] the patient into a risk category of having or developing cancer using a first gender-based classifier model wherein the first gender-based classifier model is generated by a machine learning system using first training data that comprises values of a panel of at least two biomarkers, an age, and a diagnostic indicator, for the population of male or female patients; and, finally, determine, mentally, a composite value that is converted to a positive predictive value (PPV) and assigned to a risk category”.
The Applicant then adds that “these steps, in combination, represent a method that could not practically be performed in the human mind of one of ordinary skill in the art, which the Applicant understands to be the mind referred to in the PTO Update”.
	It is respectfully submitted that these arguments are not persuasive. The determination of whether a claim is directed to an abstract idea is not based on whether all the limitations recited in the claim can be practically performed in the mind. This determination is based on whether an abstract idea is set forth or described in the claim. Abstract ideas as mental processes include concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III). Claim 1, as currently amended, recites a step of selecting a gender-based classifier model. The human mind is capable of making a selection and therefore claim 1 recites an abstract ideas. The remaining steps of the claim (obtaining biomarker data, obtaining clinical parameter data, classifying the patient using a classifier model and providing a notification constitute elements in addition which, when considered alone or in combination, do not integrate the exception into a practical application and do not provide an inventive concept for the reasons stated herein. It is also noted that claim 1, as currently amended, does not recite a positive active step of determining a composite value that is converted to a positive predictive value and, even if the claim would be amended to positively recite said step, this recitation would constitute an abstract idea as well.
The rejection herein has been maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 1-11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/094330 to Cohen ( International filing date 7 December 2015; International publication date 16 June 2016- cited in the previous office action) in further view of Kovalchik, Stephanie A., et al. "A regression model for risk difference estimation in population-based case–control studies clarifies gender differences in lung cancer risk of smokers and never smokers." BMC medical research methodology 13.1 (2013): 1-8 (hereinafter Kovalchik). 
Cohen teaches risk analysis methods to determine the likelihood for having cancer (Abstract).
With regard to claim 1, Cohen teaches a computer-implemented method using one or more classifier models to identify a patient asymptomatic for cancer, of having or developing cancer, for diagnostic testing (Abstract, ¶ 23, 50, 101-104, 189-192 and 201-202).
comprising: 
a) obtaining biomarker data from a sample obtained from the patient; (¶ 18, 70, 82, 105-132, 236; Figure 20). 
b) obtaining clinical parameter data corresponding to the patient including at least age and gender; (¶ 18, 67, 103, 201-204, 210, 236 and 239; Figures 1A and 1B).
c) selecting a classifier model trained using a population of at least 10,000 male or female patients; (¶ 51, 147, 198, 210, 235, 239 and 320). Cohen teaches the selection of an algorithm, improved by machine learning, that combines biomarker values with clinical parameters. Cohen teaches training the learning system with a training data set that includes medical data.
 d) classifying the patient into a risk category of having or developing cancer using a first classifier model (¶ 50-51, 54 and 289).
wherein the first model is generated by a machine learning system using first training data that comprises values of a panel of at least two biomarkers, an age, and a diagnostic indicator, for the population of male or female patients (¶ 18, 23, 67, 196-200 and 248-267).
and, wherein the first gender-based classifier model, when used with individual patient biomarker data and clinical parameter data, generates a composite value that is converted to a positive predictive value  (PPV) and assigned to a risk category (¶ 89, 172, 336 and 346-347); and,
d) providing a notification to a user for a diagnostic test to be administered to the patient when the patient is classified in the risk category of having or developing cancer (¶ 23, 267 and 362-363).
Cohen does not teach that the classifier is a gender-based classifier.
Kovalhik teaches a model for quantifying risk and for assessing risk differences associated with gender in lung cancer (page 2, col. 2; page 5, col. 2 under Results). The variables of the model include gender-related variables (male and female) (page 4, col 1; Example 1: Interpretation of lexpit model coefficients). 
Cohen and Kovalhik are directed to methods for predicting the risk of lung cancer.
Thus, Cohen and Kovalhik are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art at before the effective filling date of the claimed invention to have combined the teachings of Cohen with Kovalhik. One would have been motivated to do so and had a reasonable expectation of success in doing so because Cohen is explicitly directed to tailoring the predicted risk score to account for the dependence of a subject’s risk for lung cancer on factors including gender (see Cohen at ¶ 347-38). The skilled artisan would recognize that modifying Cohen with a gender based model for assessing the risk of lung cancer would enable the tailoring of the prediction of a subject’s risk for lung cancer which is Cohen’s explicit concern (see Cohen at ¶ 348).
With regard to claims 2 and 10, see Cohen at ¶ 167 and Figures 17B and 17C.
With regard to claims 3 and 4, see Cohen at ¶ 125. The panel comprises any number of markers including six or more markers.
With regard to claims 5-8, see Cohen at ¶ 116 and 146. Cohen teaches that the panel of biomarkers includes AFP, CA 15-3, CA125, PSA, SCC, CEA, CA 19-9, and CYFRA21-1.
With regard to claim 9, see Cohen at ¶ 210 and 235. Cohen teaches that the algorithm (model) is iteratively updated by trying different grouping and different risk factors until finding an optimal cohort for the given patient.
With regard to claim 11, see Cohen at ¶ 289.
With regard to claim 13, see Cohen at ¶ 18. Cohen teaches that the diagnostic testing includes radiography for those patient who are at higher risks.
With regard to claim 14, Cohen teaches (1) obtaining one or more test results from the diagnostic testing which confirm or deny the presence of cancer in the patient (¶ 96, 231 and 234).
 (2) incorporating the one or more test results into the first training data for further training of the first classifier model of the machine learning system (¶ 70, 204). The most recent biomarker levels or values are entered into the EMR. The EMR is part of the data supplied to the classifier (¶ 253).
(3) regenerating the first classifier model by the machine learning system (¶239, 248-258).
With regard to claim 15, see Cohen at ¶ 240-273.
With regard to claims 16 and 21, see Cohen at ¶ 18. The techniques are applicable to lung cancer and other types of cancer.
With regard to claims 17 and 18, see Cohen at ¶ 51-52, 58. Cohen teaches that data from the population or cohort includes data from subjects diagnosed as having cancer and for asymptomatic subjects.
With regard to claim 19, see Cohen at ¶ 54.

35 USC 102 Rejection- Response to Arguments
Applicant’s arguments file don 28 April 2022 have been considered. The Applicant asserts that the cited prior art to Cohen fails to teach the method includes “....selecting a gender-based classifier model trained using a population of at least 10,000 male or male patients”.
A new grounds of rejection as necessitated by the claim amendments herein has been set forth.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prescott, Eva, et al. "Gender and smoking-related risk of lung cancer." Epidemiology (1998): 79-83 teaches a population-based study that compares the risk of lung cancer by gender and histologic type.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIE ARCHER/Examiner, Art Unit 1631          
                                                                                                                                                                                              /Lori A. Clow/Primary Examiner, Art Unit 1631